     Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 1 of 22 Page ID #:577


                   1   LATHAM & WATKINS LLP
                         Daniel M. Wall (Bar No. 102580)
                   2       dan.wall@lw.com
                         Timothy L. O’Mara (Bar No. 212731)
                   3       tim.o’mara@lw.com
                         Andrew Gass (Bar No. 259694)
                   4       andrew.gass@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   6   Facsimile: +1.415.395.8095
                   7   Attorneys for Defendants Ticketmaster L.L.C.,
                       Live Nation Entertainment, Inc., and Live
                   8   Nation Worldwide, Inc.
                   9
              10
                                          UNITED STATES DISTRICT COURT
              11
                                        CENTRAL DISTRICT OF CALIFORNIA
              12
              13
              14       MATTHEW AJZENMAN; SUSAN                   Case No. 2:20-cv-03643-DSF-JEM
                       TERRY-BAZER; BENNY WONG;
              15       ALEX CANELA; JEREMY WOOLLEY;
                       AMANDA WOOLLEY; ANNE                      DEFENDANTS TICKETMASTER
              16       BERGER; CATHEY MATTINGLY;                 L.L.C., LIVE NATION
                       BLAKE WOLLAM; and KRYSTAL                 ENTERTAINMENT, INC. & LIVE
              17       MOYER, on behalf of themselves, and all   NATION WORLDWIDE, INC.’S
                       others who are similarly situated,        MEMORANDUM OF POINTS AND
              18                                                 AUTHORITIES IN SUPPORT IN
              19                        Plaintiffs,              SUPPORT OF MOTION TO
                                                                 DISMISS PLAINTIFFS’
              20       v.                                        CORRECTED AMENDED CLASS
                                                                 ACTION COMPLAINT
              21       OFFICE OF THE COMMISSIONER OF
                       BASEBALL, an unincorporated               Date:  September 14, 2020
              22       association doing business as MAJOR       Time: 1:30 p.m.
                       LEAGUE BASEBALL, et al.,                  Place: Courtroom 7D
              23                                                 Judge: Honorable Dale S. Fischer
                                        Defendants.
              24
              25
              26
              27
              28

                                                                       DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         CASE NO. 2:20-CV-03643-DSF-JEM
     Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 2 of 22 Page ID #:578


                   1                                            TABLE OF CONTENTS
                   2
                                                                                                                                 Page
                   3 INTRODUCTION .................................................................................................... 1
                   4 I.         PLAINTIFFS FAIL TO STATE A CLAIM DIRECTLY
                                AGAINST LN/TM BECAUSE THEY DID NOT PURCHASE
                   5            TICKETS THROUGH LN/TM AND DO NOT ALLEGE
                                THEY RELIED ON ANY FRAUDULENT OR MISLEADING
                   6            CONDUCT ..................................................................................................... 7
                   7            A.       Non-Purchasing Plaintiffs’ Claims Should Be Dismissed
                                         Because They Did Not Purchase Goods or Services From
                   8                     LN/TM ................................................................................................. 7
                   9            B.       All Plaintiffs’ Claims Should Be Dismissed Because
                                         They Do Not Adequately Allege Any Misleading
              10                         Conduct or Statements by LN/TM Under Rule 9(b)’s
                                         Heightened Pleading Standard ............................................................. 8
              11
                       II.      PLAINTIFFS DO NOT (AND CANNOT) STATE CLAIMS
              12                AGAINST LIVE NATION ENTERTAINMENT OR LIVE
                                NATION WORLDWIDE ON THE BASIS OF
              13                TICKETMASTER’S ALLEGED CONDUCT .............................................. 11
              14 III.           PLAINTIFFS FAIL TO ALLEGE FACTS SUFFICIENT TO
                                ESTABLISH SECONDARY “CONSPIRACY” LIABILITY .................... 12
              15
                       IV.      PLAINTIFFS’ “UNJUST ENRICHMENT” AND CLRA
              16                CLAIMS FAIL FOR OTHER, INDEPENDENT REASONS .................... 14
              17                A.       Plaintiffs’ “Unjust Enrichment” Claim Is Not Cognizable
                                         and Is Duplicative .............................................................................. 14
              18
                                B.       Plaintiffs’ CLRA Claim Fails Because Tickets to MLB
              19                         Games Are Neither “Goods” nor “Services” ..................................... 15
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                                               DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                       i           CASE NO. 2:20-CV-03643-DSF-JEM
     Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 3 of 22 Page ID #:579


                   1                                       TABLE OF AUTHORITIES
                   2
                                                                                                                                 Page(s)
                   3
                                                                           CASES
                   4
                       Andren v. Alere, Inc.,
                   5
                         207 F. Supp. 3d 1133 (S.D. Cal. 2016) .............................................................. 14
                   6
                       Applied Equip. Corp. v. Litton Saudi Arabia Ltd.,
                   7     7 Cal. 4th 503 (1994) .......................................................................................... 12
                   8
                     Ashcroft v. Iqbal,
                   9    556 U.S. 662 (2009) ....................................................................................... 6, 10
              10 Astiana v. Hain Celestial Grp.,
              11    783 F.3d 753 (9th Cir. 2015) .............................................................................. 15
              12 Balzer v. Wal-Mart Stores, Inc.,
                    2015 WL 13828418 (C.D. Cal. Feb. 25, 2015) .............................................. 3, 15
              13
              14 Bd. of Trs. of Mill Cabinet Pension Tr. Fund for N. Cal. v. Valley Cabinet & Mfg.
                    Co.,
              15    877 F.2d 769 (9th Cir. 1989) .............................................................................. 11
              16
                 Bell Atl. Corp. v. Twombly,
              17    550 U.S. 544 (2007) ............................................................................................. 6
              18 Bly-Magee v. California,
              19    236 F.3d 1014 (9th Cir. 2001) .............................................................................. 6
              20 Brill v. Postle,
              21    2020 WL 2936688 (E.D. Cal. June 3, 2020) ...................................................... 16

              22 Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc.,
                   637 F.3d 1047 (9th Cir. 2011) .............................................................................. 7
              23
              24 Carlin v. DairyAmerica, Inc.,
                   978 F. Supp. 2d. 1103 (E.D. Cal. 2013) ....................................................... 14, 15
              25
                 Cholla v. Ready Mix, Inc. v. Civish,
              26   382 F.3d 969 (9th Cir. 2004) .............................................................................. 13
              27
                 Cooper v. Pickett,
              28   137 F.3d 616 (9th Cir. 1997) ...................................................................... 7, 9, 11

                                                                                           DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                   ii          CASE NO. 2:20-CV-03643-DSF-JEM
     Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 4 of 22 Page ID #:580


                   1 Craigslist Inc. v. 3Taps Inc.,
                   2   942 F. Supp. 2d 962 (N.D. Cal. 2013).......................................................... 12, 13

               3 Dole Food Co. v. Patrickson,
                    538 U.S. 468 (2003) ........................................................................................... 11
               4
               5 Emery v. Visa Int’l Serv. Assn.,
                    95 Cal. App. 4th 952 (2002) ................................................................................. 8
               6
                 Fairbanks v. Super. Ct.,
               7
                    46 Cal. 4th 56 (2009) .......................................................................................... 15
               8
                 Gyene v. Steward Fin., Inc.,
               9    2013 WL 146191 (C.D. Cal. Jan. 11, 2013)....................................................... 14
              10
                 Hall v. Sea World Entm’t, Inc.,
              11    2015 WL 9659911 (S.D. Cal. Dec. 23, 2015) ................................................ 9, 16
              12 In re Capacitors Antitrust Litig.,
              13     154 F. Supp. 3d 918 (N.D. Cal. 2015).................................................................. 7
              14 In re Sony Gaming Networks & Customer Data Sec. Breach Litig.,
                     903 F. Supp. 2d 942 (S.D. Cal. 2012) ................................................................ 16
              15
              16 Kearns v. Ford Motor Co.,
                     567 F.3d 1120 (9th Cir. 2009) ..................................................................... passim
              17
              18 Kerkorian v. Samsung Elecs. Am., Inc.,
                     2019 WL 6918293 (E.D. Cal. Dec. 19, 2019) .......................................... 3, 14, 15
              19
                 Kidron v. Movie Acquisition Corp.,
              20     40 Cal. App. 4th 1571 (1995) ....................................................................... 12, 13
              21
                 Kwikset Corp. v. Super. Ct.,
              22     51 Cal. 4th 310 (2011) .......................................................................................... 7
              23 Lujan v. Defenders of Wildlife,
              24    504 U.S. 555 (1992) ............................................................................................. 7
              25 Mendiondo v. Centinela Hosp. Med. Ctr.,
              26   521 F.3d 1097 (9th Cir. 2008) .............................................................................. 6

              27 Meyer v. Sprint Spectrum L.P.,
                   45 Cal. 4th 634 (2009) .......................................................................................... 7
              28

                                                                                        DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                iii         CASE NO. 2:20-CV-03643-DSF-JEM
     Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 5 of 22 Page ID #:581


                   1 N. Star Int’l v. Ariz. Corp. Comm’n,
                   2    720 F.2d 578 (9th Cir. 1983) ................................................................................ 6

               3 Palomares v. Bear Stearns Residential Mortg. Corp.,
                    2008 WL 686683 (S.D. Cal. Mar. 13, 2008) .................................................. 3, 13
               4
               5 Papasan v. Allain,
                    478 U.S. 265 (1986) ............................................................................................. 6
               6
                 Peckerar v. Gen. Motors, LLC,
               7
                    2019 WL 6825757 (C.D. Cal. July 24, 2019) .......................................... 9, 10, 11
               8
                 People v. Toomey,
               9    157 Cal. App. 3d 1 (1984) .................................................................................... 8
              10
                 Ponomarenko v. Shapiro,
              11    287 F. Supp. 3d 816 (N.D. Cal. 2018)............................................................ 2, 14
              12 Rutherford Holdings, LLC v. Plaza Del Ray,
              13    223 Cal. App. 4th 221 (2014) ............................................................................. 15
              14 Sanders v. Old Dominion Freight Line, Inc.,
                    2018 WL 6321628 (C.D. Cal. June 25, 2018)...................................................... 6
              15
              16 Starr v. Baca,
                    652 F.3d 1202 (9th Cir. 2011) .............................................................................. 6
              17
              18 Swartz v. KPMG LLP,
                    476 F.3d 756 (9th Cir. 2007) ........................................................................ 13, 14
              19
                 Taylor v. Ornua Foods N. Am., Inc.,
              20    2019 WL 424703 (S.D. Cal. Feb. 4, 2019) .......................................................... 9
              21
                 Vess v. Cib-Geigy Corp. USA,
              22    317 F.3d 1097 (9th Cir. 2003) ...................................................................... 2, 6, 9
              23
              24
              25
              26
              27
              28

                                                                                         DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                 iv          CASE NO. 2:20-CV-03643-DSF-JEM
     Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 6 of 22 Page ID #:582


                   1                                                 STATUTES
                   2
                       California Consumer Legal Remedies Act, Cal. Bus. & Prof. Code § 1750 ... passim
                   3
                       California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 ......... passim
                   4
                                                                        RULES
                   5
                   6 Federal Rule of Civil Procedure 9(b) ............................................................... passim
                   7 Federal Rule of Civil Procedure 8 ........................................................................... 10
                   8 Federal Rule of Civil Procedure 12(b)(6) ............................................................ 6, 13
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                                       DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                v          CASE NO. 2:20-CV-03643-DSF-JEM
     Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 7 of 22 Page ID #:583


                   1                                 INTRODUCTION
                   2        For all its length and the nearly 60 defendants named, Plaintiffs’ Complaint
                   3 ultimately rests on a very narrow factual premise: the alleged failure by certain
                   4 Defendants “to refund money to MLB’s fans who purchased tickets for the 2020
                   5 MLB season” that were impacted by the COVID-19 pandemic. Corr. Am. Class
                   6 Action Compl. (Dkt. No. 42-1) (“Compl.”) ¶ 1. The foundation of this claim is, of
                   7 course, the allegation that Plaintiffs actually purchased tickets from a Defendant
                   8 MLB team or using a Defendant ticket merchant’s services and that the price of that
                   9 ticket was not refunded. Id. ¶¶ 2, 9-31. Defendants Ticketmaster L.L.C., Live
              10 Nation Entertainment, Inc., and Live Nation Worldwide, Inc. (“LN/TM”) are named
              11 solely in their capacity as “Ticket Merchants” that allegedly failed to refund tickets
              12 for 2020 regular season games. Id. ¶¶ 67-69, 89.
              13            This claim cannot be pursued against LN/TM and certainly not in this forum.
              14 Every fan that purchases tickets using a LN/TM website must accept LN/TM’s
              15 Terms of Use, which contain a mandatory arbitration clause requiring the user to
              16 arbitrate essentially any disputes related to tickets sold or distributed by LN/TM.
              17 Thus, to the extent any fan has a claim that they (1) purchased a MLB regular season
              18 ticket using LN/TM’s platforms, and (2) were wrongly denied a refund, that claim
              19 can be pursued only in arbitration. Only one Plaintiff (Ms. Terry-Bazer) alleges that
              20 she bought a relevant ticket through any of the LN/TM Defendants, id. ¶ 11, and
              21 LN/TM are moving to compel arbitration of her claims. 1
              22            So what is left? Nine named Plaintiffs who do not allege they purchased a
              23 relevant ticket using LN/TM’s ticketing platforms and do not claim to have
              24 interacted with LN/TM concerning 2020 MLB tickets at all. Indeed, beyond Ms.
              25
                       1
              26   LN/TM are concurrently filing a Motion to Compel Arbitration with respect to Ms.
                 Terry-Bazer. This Motion to Dismiss is directed at Plaintiffs LN/TM has not moved
              27 to compel arbitration (“Non-Purchasing Plaintiffs”). Should the Court deny
              28 LN/TM’s Motion to Compel Arbitration, Defendants request this Motion be
                 considered as to all Plaintiffs.
                                                                      DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 1        CASE NO. 2:20-CV-03643-DSF-JEM
     Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 8 of 22 Page ID #:584


                   1 Terry-Bazer’s purchase, the 50-page complaint says nothing about LN/TM other
                   2 than quoting a single statement by Ticketmaster about refunds for MLB games and
                   3 one statement by Live Nation Entertainment about refunds for concerts (not MLB
                   4 games). Id. ¶¶ 93, 95. Whatever their relevance, no Plaintiff claims to have viewed
                   5 or relied upon those statements. And there are no factual allegations whatsoever
                   6 about Live Nation Worldwide.
                   7        Because Non-Purchasing Plaintiffs fail to allege any relevant purchase or
                   8 dealings with LN/TM, and do not otherwise allege any facts plausibly connecting
                   9 LN/TM to unlawful conduct, the Complaint must be dismissed as to LN/TM. This
              10 is all the more true because Plaintiffs’ claims sound in fraud and therefore must meet
              11 the heightened pleading standard of Federal Rule of Civil Procedure 9(b) by alleging
              12 “the who, what, when, where, and how of the misconduct charged.” Kearns v. Ford
              13 Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009) (quoting Vess v. Cib-Geigy Corp.
              14 USA, 317 F.3d 1097, 1106 (9th Cir. 2003)).
              15            Plaintiffs do not come close. They do not allege that they detrimentally relied
              16 on anything LN/TM did or said, much less supply the requisite “particularity”
              17 required by the Federal Rules. Fed. R. Civ. P. 9(b). Plaintiffs’ choice to name Live
              18 Nation Entertainment and Live Nation Worldwide is particularly mystifying. No
              19 Plaintiff alleges any transaction with these Defendants, much less any misconduct
              20 by them. Nor do Plaintiffs allege a basis on which these Defendants could be held
              21 liable for the alleged conduct of their corporate affiliate, Ticketmaster.
              22            To the extent Non-Purchasing Plaintiffs intend to assert some type of
              23 secondary or “conspiracy” liability related to tickets that they purchased from other
              24 Defendants, that too fails to meet any pleading standard. “Conspiracy” is not a cause
              25 of action in California. And even where it is asserted as a basis for secondary
              26 liability on some other claim, courts require detailed allegations about “how the
              27 conspiracy formed or operated,” and Plaintiffs cannot “merely lump multiple
              28 defendants together.” Ponomarenko v. Shapiro, 287 F. Supp. 3d 816, 831 (N.D. Cal.

                                                                       DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  2        CASE NO. 2:20-CV-03643-DSF-JEM
     Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 9 of 22 Page ID #:585


                   1 2018); Palomares v. Bear Stearns Residential Mortg. Corp., 2008 WL 686683, at
                   2 *4 (S.D. Cal. Mar. 13, 2008). Plaintiffs do not allege any facts that would satisfy
                   3 these standards.
                   4         The Complaint also suffers from other defects. First, “unjust enrichment” is
                   5 not a valid claim under California law. Kerkorian v. Samsung Elecs. Am., Inc., 2019
                   6 WL 6918293, at *6-7 (E.D. Cal. Dec. 19, 2019). Even if the Court were to construe
                   7 Plaintiffs’ unjust enrichment claim as something cognizable, like a claim for
                   8 restitution, it is impermissibly duplicative of Plaintiffs’ statutory claims. Balzer v.
                   9 Wal-Mart Stores, Inc., 2015 WL 13828418, at *4 (C.D. Cal. Feb. 25, 2015)
              10 (“[C]ourts generally dismiss quasi-contract claims that are merely duplicative of
              11 UCL . . . and CLRA claims, which already provide restitution as a remedy.”).
              12 Second, Plaintiffs cannot state a claim under the CLRA because tickets to attend
              13 MLB games are not “goods” or “services” under the CLRA.
              14             Accordingly, the Complaint fails to state a claim against LN/TM and should
              15 be dismissed.
              16                     SUMMARY OF PLAINTIFFS’ ALLEGATIONS 2
              17             The 2020 MLB regular season was set to begin on March 26, 2020 and
              18 continue through the first week of October. Compl. ¶ 74. However, as Plaintiffs
              19 explain, the entire world has been thrust into an “unprecedented” “public health and
              20 economic crisis” as a result of the COVID-19 pandemic. Id. ¶ 1. Due to the risk of
              21 spreading COVID-19, U.S. public health experts advised that sporting events should
              22 not be played with fans in attendance at this time. Id. ¶ 85. Like other professional
              23 sports leagues, MLB decided not to proceed with its regularly scheduled season due
              24 to concerns about player, fan, and employee safety. Id. ¶ 75. MLB continued to
              25 postpone games as it, along with the rest of the world, monitored the COVID-19
              26 pandemic. Id. ¶ 76.
              27
                       2
              28        LN/TM assume the truth of Plaintiffs’ allegations, as is required for a motion to
                       dismiss. LN/TM do not admit the truth of any factual allegation in the complaint.
                                                                        DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   3        CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 10 of 22 Page ID
                                           #:586

                   1        Plaintiffs are ten individuals who purchased tickets for 2020 MLB regular
                   2 season games. Compl. ¶¶ 9-31. Some Plaintiffs allegedly attempted to get refunds
                   3 for the tickets they purchased, id. ¶¶ 11-12, 18-29, but others did not, id. ¶¶ 9-10,
                   4 14-17, 30-31. Plaintiffs claim that no refunds were issued. Id. ¶¶ 9-31.
                   5        According to Plaintiffs, certain MLB teams stated that Plaintiffs would be
                   6 refunded if 2020 regular season games were “fully canceled,” but not if the games
                   7 were merely “postponed.” Id. ¶ 19. Plaintiffs detail a number of statements made
                   8 by MLB officials and teams concerning potential plans to play some 2020 regular
                   9 season games. E.g., id. ¶¶ 75, 88. But Plaintiffs allege that 2020 regular season
              10 games are not likely to be played with fans in attendance. Id. ¶¶ 2, 80. And thus,
              11 they contend the decision to categorize games as “postponed” is merely
              12 “pretext[ual]” to avoid paying refunds. Id. ¶ 96. Plaintiffs allege they will not be
              13 refunded until “MLB and Commissioner Manfred . . . formally decide to cancel the
              14 season.” Id. ¶ 79. According to the Complaint, any changes to the regular season
              15 schedule must be made by a majority of MLB teams. Id. ¶ 35. Companies like
              16 Ticketmaster, who provide ticketing services to MLB teams, but are not corporate
              17 affiliates of the MLB, are not alleged to have any ability to affect MLB’s scheduling
              18 or cancellation decisions. Id. Nor do Plaintiffs allege that LN/TM have had any
              19 communications with MLB concerning scheduling or refunds.
              20            Plaintiffs bring five “claims” against MLB, the Commissioner of the MLB,
              21 all MLB teams and their corporate affiliates, and a few companies Plaintiffs label as
              22 “Ticket Merchants.” Id. at pp. 1-2. Plaintiffs assert a claim under the California
              23 Consumer Legal Remedies Act (“CLRA”), two claims under California’s Unfair
              24 Competition Law (“UCL”) (one for “unfair” business practices and one for
              25 “unlawful” business practices that is derivative of the CLRA claim), one claim of
              26 “civil conspiracy,” and one claim for “unjust enrichment.” Id. ¶¶ 110-37. Their
              27 theory of liability can be summarized by the following allegations: “Defendants
              28 represented (and continue to represent) that their goods [tickets for MLB games]

                                                                       DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  4        CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 11 of 22 Page ID
                                           #:587

                   1 have characteristics which they do not have—that in exchange for payment,
                   2 Defendants provide ticketholders access to attend in-person 2020 MLB regular
                   3 season games;” and that “Defendants’ retention of Plaintiffs’ and Class members’
                   4 ticket payments and failure to refund same for MLB games which are not being
                   5 played, and will likely be canceled or not involve spectators” caused them harm and
                   6 is unlawful. Id. ¶¶ 114, 123.
                   7        Plaintiffs include LN/TM as Defendants solely in their capacity as “Ticket
                   8 Merchants,” though they do not allege that Live Nation Entertainment or Live
                   9 Nation Worldwide sold any of the tickets at issue. Nor do Plaintiffs allege that
              10 LN/TM control scheduling or refund policies for MLB games or, indeed, even
              11 possess or hold the funds paid by fans for tickets sold by MLB teams. The lengthy
              12 Complaint does not make any specific allegations about Live Nation Worldwide,
              13 and as to Ticketmaster and Live Nation Entertainment, says only the following:
              14         • “Ticketmaster’s website currently states that it refuses to refund MLB games
              15            even if they are canceled.” Id. ¶ 93.
              16         • “Live Nation Entertainment, Ticketmaster’s owner, issued a statement that it
              17            would offer refunds and coupons for canceled and postponed shows, and
              18            would be changing its policy with respect to issuing refunds for other events
              19            – like concerts. However, Live Nation failed to address refunds to
              20            ticketholders who purchased 2020 MLB regular season tickets through
              21            Ticketmaster.” Id. ¶ 95.
              22 The Complaint also quotes excerpts from a letter two members of Congress wrote
              23 to Ticketmaster and Live Nation, although the letter does not accuse either company
              24 of unlawful conduct. Id. ¶ 94.
              25            Otherwise, the Complaint makes only vague assertions about “Defendants,”
              26 or “Ticket Merchants” without specifying what, if anything, LN/TM actually did or
              27 said.       E.g., id. ¶¶ 89 (“Ticket Merchants . . . are also encouraging new ticket
              28 purchases”), 115 (“Defendants are aware that their representations that the 2020

                                                                       DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  5        CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 12 of 22 Page ID
                                           #:588

                   1 MLB regular season will be played are false and misleading”), 124 (“Plaintiffs and
                   2 Class members had no way of knowing that Defendants had no intention of
                   3 refunding them in the event that a public health and economic crisis were to occur.”).
                   4                      LEGAL STANDARD FOR ALL CLAIMS
                   5         A Rule 12(b)(6) motion to dismiss for failure to state a claim “test[s] the legal
                   6 sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578,
                   7 581 (9th Cir. 1983). A complaint should be dismissed where it “lacks a cognizable
                   8 legal theory or sufficient facts to support a cognizable legal theory.” Mendiondo v.
                   9 Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). “[C]ourts are not
              10 bound to accept as true a legal conclusion couched as a factual allegations.” Bell
              11 Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan v. Allain, 478
              12 U.S. 265, 286 (1986) (internal quotation marks omitted)). “Nor does a complaint
              13 suffice if it tenders naked assertions devoid of further factual enhancement.”
              14 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557)
              15 (alterations and internal quotation marks omitted). The factual allegations “‘must
              16 plausibly suggest entitlement to relief, such that it is not unfair to require the
              17 opposing party to be subjected to the expense of discovery and continued
              18 litigation.’” Sanders v. Old Dominion Freight Line, Inc., 2018 WL 6321628, at *1
              19 (C.D. Cal. June 25, 2018) (Fischer, J.) (quoting Starr v. Baca, 652 F.3d 1202, 1216
              20 (9th Cir. 2011).
              21             When a complaint is “grounded in fraud,” all claims “must satisfy the
              22 particularity requirement of Rule 9(b).” Kearns, 567 F.3d at 1127. “Rule 9(b)
              23 demands that the circumstances constituting the alleged fraud be specific enough to
              24 give defendants notice of the particular misconduct so that they can defend against
              25 the charge and not just deny that they have done anything wrong.” Id. at 1124
              26 (quoting Bly-Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001)) (alterations
              27 and internal quotation marks omitted). “Averments of fraud must be accompanied
              28 by ‘the who, what, when, where, and how’ of the misconduct charged.” Vess, 317

                                                                         DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    6        CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 13 of 22 Page ID
                                           #:589

                   1 F.3d at 1106 (quoting Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997)); see also
                   2 Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir.
                   3 2011); Fed. R. Civ. P. 9(b).
                   4                                       ARGUMENT
                   5 I.      PLAINTIFFS FAIL TO STATE A CLAIM DIRECTLY AGAINST
                             LN/TM BECAUSE THEY DID NOT PURCHASE TICKETS
                   6         THROUGH LN/TM AND DO NOT ALLEGE THEY RELIED ON ANY
                   7         FRAUDULENT OR MISLEADING CONDUCT
                   8          A.     Non-Purchasing Plaintiffs’ Claims Should Be Dismissed Because
                   9                 They Did Not Purchase Goods or Services From LN/TM
              10             Plaintiffs concede that nine of the ten named Plaintiffs allege no interaction
              11 of any kind with LN/TM. See Pls.’ Opp. to LN/TM’s Ex Parte App. for Stay of
              12 Discovery (Dkt. No. 59) at 2. As a result, these Non-Purchasing Plaintiffs cannot
              13 point to any alleged injury caused by LN/TM, and their claims should be dismissed.
              14             Both the UCL and the CLRA require a plaintiff to have experienced actual
              15 injury as a result of the defendant’s conduct. 3 Cal. Civ. Code § 1780(a); Cal. Bus.
              16 & Prof. Code § 17204; Meyer v. Sprint Spectrum L.P., 45 Cal. 4th 634, 641 (2009)
              17 (“[I]n order to bring a CLRA action, not only must a consumer be exposed to an
              18 unlawful practice, but some kind of damage must result.”); Kwikset Corp. v. Super.
              19 Ct., 51 Cal. 4th 310, 320-21 (2011) (“[W]here once private suits could be brought
              20 by ‘any person acting for the interests of itself, its members or the general public,’
              21
              22       3
                         Non-Purchasing Plaintiffs also lack constitutional standing. Article III requires
              23       that Plaintiffs demonstrate that their injuries are “fairly traceable to the defendant’s
              24       allegedly unlawful conduct.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 590
                       (1992); see also In re Capacitors Antitrust Litig., 154 F. Supp. 3d 918, 924-25 (N.D.
              25       Cal. 2015) (in a putative class action, “a named plaintiff . . . must possess the
              26       requisite standing; it is not sufficient that a putative class member may have standing
                       to press one of the claims”). None of the Non-Purchasing Plaintiffs alleges any
              27       transaction or interaction with LN/TM, and thus no Plaintiff can trace his or her
              28       injury to them. Plaintiffs’ conclusory assertion that there existed a civil conspiracy
                       does not cure this fatal infirmity. See infra § III.
                                                                          DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                     7        CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 14 of 22 Page ID
                                           #:590

                   1 now private standing [under the UCL] is limited to any ‘person who has suffered
                   2 injury in fact and has lost money or property’ as a result of unfair competition.”)
                   3 (citations omitted) (quoting Cal. Bus. & Prof. Code § 17204). Moreover, “[a]
                   4 defendants’ liability must be based on his personal ‘participation in the unlawful
                   5 practices’ and ‘unbridled control’ over the practices that are found to violate section
                   6 17200 or 17500.” Emery v. Visa Int’l Serv. Assn., 95 Cal. App. 4th 952, 960 (2002)
                   7 (quoting People v. Toomey, 157 Cal. App. 3d 1, 15 (1984)).
                   8         Here, Non-Purchasing Plaintiffs do not allege they purchased tickets from or
                   9 were otherwise exposed to LN/TM’s “business act[s].” Cal. Bus. & Prof. Code
              10 § 17200. And, as set forth below, Plaintiffs do not allege any detail about LN/TM’s
              11 supposed “personal participation” or “unbridled control” over any other allegedly
              12 unlawful activity that caused them actual injury. Infra § III(B). As a result, Non-
              13 Purchasing Plaintiffs’ claims under those statutes should be dismissed.
              14              B.    All Plaintiffs’ Claims Should Be Dismissed Because They Do Not
              15                    Adequately Allege Any Misleading Conduct or Statements by
                                    LN/TM Under Rule 9(b)’s Heightened Pleading Standard
              16
              17             To the extent Plaintiffs’ claims are based on allegedly misleading conduct or
              18 statements by LN/TM (as opposed to actual ticket purchases from LN/TM),
              19 Plaintiffs’ allegations fail under Federal Rule of Civil Procedure 9(b).
              20             At various points in the Complaint, Plaintiffs claim they were misled into
              21 purchasing tickets to MLB games and believed that they would either (1) be able to
              22 attend the games no matter the exigent circumstances, or (2) they would be entitled
              23 to a refund in the event of a “unprecedented” pandemic and the games did not occur.
              24 Compl. ¶¶ 1, 114-15, 124 (“Plaintiffs and Class members had no way of knowing
              25 that Defendants had no intention of refunding them in the event that a public health
              26 and economic crisis were to occur.”). They state that “Defendants represented (and
              27 continue to represent) that their goods have characteristics which they do not have—
              28

                                                                        DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   8        CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 15 of 22 Page ID
                                           #:591

                   1 that in exchange for payment Defendants provide ticketholders access to attend in-
                   2 person 2020 MLB regular season games . . . .” Id. ¶ 114.
                   3        This theory is “grounded in fraud” and each of Plaintiffs’ claims must meet
                   4 the heightened pleading standard of Rule 9(b). Kearns, 567 F.3d at 1122-23, 1125,
                   5 1127 (applying heightened pleading standard to UCL and CLRA claims alleging that
                   6 Ford conspired with its dealers to mislead consumers regarding the significance of
                   7 its “certified per-owned” used car designation); Peckerar v. Gen. Motors, LLC, 2019
                   8 WL 6825757, at *2-3 (C.D. Cal. July 24, 2019) (applying heighted pleading standard
                   9 to UCL and CLRA claims alleging that General Motors “unlawfully led consumers
              10 to believe that the class vehicles were free of ‘serious safety hazard’ caused by a
              11 braking system defect”); Hall v. Sea World Entm’t, Inc., 2015 WL 9659911, at *1-
              12 2 (S.D. Cal. Dec. 23, 2015) (applying heightened pleading standard to UCL and
              13 CLRA claims alleging consumers purchased tickets to SeaWorld based on
              14 misrepresentations that its whales were “happy and healthy”); Taylor v. Ornua
              15 Foods N. Am., Inc., 2019 WL 424703, at *6 (S.D. Cal. Feb. 4, 2019) (applying
              16 heightened pleading standard to “unjust enrichment” claim that the court
              17 “construe[d] as a quasi-contract claim”). Therefore, Plaintiffs must allege the
              18 specifics of “‘the who, what, when, where, and how’ of the misconduct charged.”
              19 Vess, 317 F.3d at 1106 (quoting Cooper, 137 F.3d at 627).
              20            None of Plaintiffs’ allegations even arguably shows any misrepresentation by
              21 LN/TM about refunds for 2020 MLB regular season tickets or some characteristic
              22 of their goods or services, and certainly not at the level of detail required to meet
              23 Rule 9(b). Other than Ms. Terry-Bazer’s single purchase from Ticketmaster, no
              24 Plaintiff alleges that they purchased any tickets from, or interacted with, any of the
              25 LN/TM Defendants. 4 Further, no Plaintiff (including Ms. Terry-Bazer) alleges that
              26
              27       4
                   As noted above, and as set forth in Defendants’ concurrent motion to compel
              28 arbitration, Ms. Terry-Bazer’s claim is subject to mandatory arbitration pursuant to

                                                                      DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 9        CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 16 of 22 Page ID
                                           #:592

                   1 they relied on any representation by LN/TM about 2020 MLB tickets, let alone a
                   2 representation that would establish liability under one of Plaintiffs’ claims. Instead,
                   3 Plaintiffs assert only legal conclusions and “naked assertions” that parrot the
                   4 statutory language, like “Defendants represented (and continue to represent) that
                   5 their goods have characteristics which they do not have,” Compl. ¶ 114, and
                   6 “Defendants’ failure to refund consumers their payments for games not being
                   7 play[ed] during a historic, world-wide health and economic crisis – is immoral,
                   8 unethical, oppressive, and substantially injures consumers.” Id. ¶ 123.         Those
                   9 allegations are not enough under Rule 8’s general pleading standard. Iqbal, 556 U.S.
              10 at 678 (a complaint is deficient under Rule 8 if it “tenders naked assertions devoid
              11 of further factual enhancement.”) (internal quotation marks omitted). And their
              12 failure is even more stark under Rule 9(b)’s heightened standard.
              13             Courts often dismiss claims with far more details than Plaintiffs’ Complaint.
              14 In Kearns, the plaintiff alleged that Ford and its dealers misrepresented the quality
              15 and benefits of its “certified pre-owned” used car designation in violation of the
              16 CLRA and UCL. Kearns, 567 F.3d at 1123-24. The plaintiff alleged that, in reliance
              17 on those representations, plaintiffs purchased vehicles that were “not any safer, more
              18 reliable, or more roadworthy than a regular used vehicle.” Id. at 1124. The Court
              19 held that the complaint was properly dismissed because the plaintiff “fail[ed] to
              20 allege . . . the particular circumstances surrounding such representations.
              21 Nowhere . . . [did] Kearns specify what the television advertisements or other sales
              22 materials specifically stated. Nor did Kearns specify when he was exposed to them
              23 or which ones he found material.” Id. at 1126. The same was true in Peckerar v.
              24 General Motors, 2019 WL 6825757 (C.D. Cal. July 24, 2019). There, the plaintiffs
              25 alleged that General Motors, in violation of the UCL and CLRA, “unlawfully led
              26 consumers to believe that [its] vehicles were free of a ‘serious safety hazard’ caused
              27
              28 Ticketmaster’s Terms of Use. Allegations regarding her purchase are therefore
                 irrelevant to the claims of the Non-Purchasing Plaintiffs.
                                                                        DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   10       CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 17 of 22 Page ID
                                           #:593

                   1 by a braking system.” Peckerar, 2019 WL 6825757, at *2. The court dismissed the
                   2 complaint because the plaintiffs “adequately identif[ied] the omission that
                   3 Defendant allegedly made, but fail[ed] to plead when, where, and how the omission
                   4 was made.” Id. at *3.
                   5         Unlike the plaintiffs in Kearns and Peckerar, Plaintiffs here do not identify
                   6 any alleged misrepresentation on which they relied, or indeed any statement made
                   7 by LN/TM at all prior to a Plaintiff purchasing a ticket. Nor, of course, do Plaintiffs
                   8 allege “the who, what, when, where, and how” for any such misstatement. Cooper,
                   9 137 F.3d at 627.
              10 II.         PLAINTIFFS DO NOT (AND CANNOT) STATE CLAIMS AGAINST
              11             LIVE  NATION    ENTERTAINMENT    OR   LIVE   NATION
                             WORLDWIDE ON THE BASIS OF TICKETMASTER’S ALLEGED
              12             CONDUCT
              13             Plaintiffs’ Complaint does not state why Live Nation Entertainment or Live
              14 Nation Worldwide are named as defendants, given that no Plaintiff alleges that they
              15 purchased tickets from (or relied on any conduct or statements by) those entities. If
              16 Plaintiffs believe that they may assert claims against those two entities based on Ms.
              17 Terry-Bazer’s alleged purchase from their corporate affiliate, Ticketmaster,
              18 Plaintiffs are wrong.
              19             “A basic tenet of American corporate law is that the corporation and its
              20 shareholders are distinct entities.” Dole Food Co. v. Patrickson, 538 U.S. 468, 474
              21 (2003). It is the “rare exception” that a court pierces the corporate veil and makes a
              22 corporate affiliate liable for the conduct of a distinct company. Id at 475. Plaintiffs
              23 would need to show (1) “the amount of respect given to the separate identity of the
              24 corporation by its shareholders”; (2) “the degree of injustice visited on the litigants
              25 by recognition of the corporate entity”; and (3) “the fraudulent intent of the
              26 incorporators.” Bd. of Trs. of Mill Cabinet Pension Tr. Fund for N. Cal. v. Valley
              27 Cabinet & Mfg. Co., 877 F.2d 769, 772 (9th Cir. 1989). Plaintiffs do not allege any
              28 of these factors. Nor do Plaintiffs allege that LN/TM abused the corporate form;

                                                                        DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   11       CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 18 of 22 Page ID
                                           #:594

                   1 indeed, the Complaint concedes they are separate companies. Compl. ¶¶ 67-69.
                   2 Thus, Plaintiffs allege no basis for treating LN/TM as a single entity for the purposes
                   3 of this case and, given the lack of any allegations against them, Live Nation
                   4 Entertainment and Live Nation Worldwide should be dismissed.
                   5 III.    PLAINTIFFS FAIL TO ALLEGE FACTS SUFFICIENT                                     TO
                   6         ESTABLISH SECONDARY “CONSPIRACY” LIABILITY

                   7         Beyond their failure to allege any direct liability theory, Plaintiffs also fail to
                   8 state any ground on which LN/TM might be secondarily liable for conduct by any
                   9 other Defendant, such as the statements allegedly made by various MLB teams and
              10 their employees. Id. ¶¶ 19-21, 28, 34, 75-78 (pp. 18-31).
              11             Plaintiffs title one of their causes of action “Conspiracy,” id. ¶¶ 130-34,
              12 apparently trying to make each Defendant liable for the conduct of all other
              13 Defendants. But conspiracy is not a cause of action in and of itself. Rather, it is a
              14 legal doctrine that may impose secondary liability for torts committed by others.
              15 Applied Equip. Corp. v. Litton Saudi Arabia Ltd., 7 Cal. 4th 503, 510-11 (1994)
              16 (“Conspiracy is not a cause of action, but a legal doctrine that imposes liability on
              17 persons who, although not actually committing a tort themselves, share with the
              18 immediate tortfeasors a common plan or design in its perpetration.”). Plaintiffs’
              19 conspiracy “claim” should be dismissed on that basis alone.
              20             Plaintiffs also fail to plead any of the facts necessary to invoke the doctrine of
              21 civil conspiracy. Plaintiffs must allege facts that would establish “(1) the formation
              22 and operation of the conspiracy, (2) wrongful conduct in furtherance of the
              23 conspiracy, and (3) damages arising from the wrongful conduct.” Craigslist Inc. v.
              24 3Taps Inc., 942 F. Supp. 2d 962, 981 (N.D. Cal. 2013) (quoting Kidron v. Movie
              25 Acquisition Corp., 40 Cal. App. 4th 1571, 1581 (1995)). To show the “formation
              26 and operation of the conspiracy,” Plaintiffs must show “(i) knowledge of wrongful
              27 activity, (ii) agreement to join in the wrongful activity, and (iii) intent to aid in the
              28 wrongful activity.” Id. (citing Kidron, 40 Cal. App. at 1581). Further, where a

                                                                          DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    12        CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 19 of 22 Page ID
                                           #:595

                   1 plaintiff alleges that a defendant is secondarily liable for a claim that must meet
                   2 Rule 9(b)’s heightened pleading standard, the conspiracy allegations must also meet
                   3 a heightened pleading standard. “Rule 9(b) does not allow a complaint to merely
                   4 lump multiple defendants together but ‘requires plaintiffs to differentiate their
                   5 allegations when suing more than one defendant and inform each defendant
                   6 separately of the allegations surrounding his alleged participation in the fraud.’”
                   7 Palomares, 2008 WL 686683, at *4 (quoting Swartz v. KPMG LLP, 476 F.3d 756,
                   8 764-65 (9th Cir. 2007)).
                   9        The Complaint contains very few allegations concerning the supposed
              10 “conspiracy,” all of which are conclusory and insufficient. E.g., Compl. ¶¶ 96, 131
              11 (“Plaintiffs were harmed by MLB’s, MLB Ticket Merchants’ and Team Defendants’
              12 coordination and cooperation as to a pretext of ‘postponed’ games in order to avoid
              13 refunds to Plaintiffs and Class members . . .”), 87, 132 (“This agreement,
              14 cooperation and coordination by all Defendants to avoid refunding money to Class
              15 Members caused, and continues to cause, Plaintiffs and Class members harm. Each
              16 of the Defendants is responsible, as each was aware that other Defendants have not
              17 refunded any money to Plaintiffs and Class Members for MLB 2020 ticket
              18 purchasers . . .”), 98, 133 (“[E]ach of the aforementioned Defendants lent aid and
              19 encouragement and knowingly ratified and adopted the acts of the other.”).
              20            None of these allegations plausibly identifies the formation or existence of a
              21 conspiracy (i.e., knowledge, intent, and actual agreement) between LN/TM and
              22 anyone else. Rather, these are “legal conclusions cast in the form of factual
              23 allegations” that should be rejected because “those conclusions cannot reasonably
              24 be drawn from the facts alleged.” Cholla v. Ready Mix, Inc. v. Civish, 382 F.3d 969,
              25 973 (9th Cir. 2004) (citations omitted) (reviewing ruling under Fed. R. Civ.
              26 P. 12(b)(6)); see also Swartz, 476 F.3d at 765 (“Conclusory allegations that Presidio
              27 and DB ‘knew that KPMG and B & W were making false statements to clients,
              28 including Swartz, and thus were acting in concert with KPMG and B & W’ and

                                                                       DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 13        CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 20 of 22 Page ID
                                           #:596

                   1 ‘were acting as agents [of KPMG and B & W]’ and were ‘active participants in the
                   2 conspiracy’ without any stated factual basis are insufficient as a matter of law.”);
                   3 Shapiro, 287 F. Supp. 3d at 831 (“[T]he Court is unable to piece together specific
                   4 factual allegations that could state a claim for civil conspiracy. There is no alleged
                   5 ‘meeting of the minds’ between Ponomarenko and Krogh, or even any facts
                   6 regarding actions either of these individuals took in furtherance of the conspiracy.
                   7 The Court cannot determine from Shapiro’s allegations how the conspiracy formed
                   8 or operated, and whether Ponomarenko had knowledge of or intent to aid in wrongful
                   9 activity, or even what the alleged wrongful activity entailed.”). Plaintiffs simply
              10 “lump multiple defendants together” and do not “differentiate” LN/TM from anyone
              11 else, which is insufficient as a matter of law. See Gyene v. Steward Fin., Inc., 2013
              12 WL 146191, at *7 (C.D. Cal. Jan. 11, 2013) (Fischer, J.) (quoting Swartz, 476 F.3d
              13 at 764-65).
              14 IV.         PLAINTIFFS’ “UNJUST ENRICHMENT” AND CLRA CLAIMS FAIL
              15             FOR OTHER, INDEPENDENT REASONS

              16             The pleading defects described above are sufficient to dismiss all of Plaintiffs’
              17 claims against LN/TM. However, their claims fail for additional reasons.
              18             A.     Plaintiffs’ “Unjust Enrichment” Claim Is Not Cognizable and Is
              19                    Duplicative

              20             Plaintiffs purport to bring a stand-alone cause of action for “Unjust
              21 Enrichment.” Compl. ¶¶ 135-37. “California law does not recognize unjust
              22 enrichment as a cause of action or remedy.” Kerkorian, 2019 WL 6918293, at *6-
              23 7.        “Rather, it is a ‘general principle underlying various legal doctrines and
              24 remedies,” that is ‘synonymous with restitution.’”                 Id. (quoting Carlin v.
              25 DairyAmerica, Inc., 978 F. Supp. 2d. 1103, 1118 (E.D. Cal. 2013)). Because
              26 Plaintiffs allege a stand-alone unjust enrichment claim, the Court should dismiss the
              27 claim on that basis. Andren v. Alere, Inc., 207 F. Supp. 3d 1133, 1143 (S.D. Cal.
              28

                                                                         DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   14        CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 21 of 22 Page ID
                                           #:597

                   1 2016) (dismissing “unjust enrichment” claim because “unjust enrichment cannot
                   2 stand alone as an independent claim for relief.”).
                   3        Courts will sometimes construe an “unjust enrichment” claim “‘as a quasi-
                   4 contract claim seeking restitution.’” 5 Astiana v. Hain Celestial Grp., 783 F.3d 753,
                   5 762 (9th Cir. 2015) (quoting Rutherford Holdings, LLC v. Plaza Del Ray, 223 Cal.
                   6 App. 4th 221, 231 (2014)). Even construing the claim as one for quasi-contractual
                   7 recovery, “courts generally dismiss quasi-contract claims that are merely duplicative
                   8 of UCL . . . and CLRA claims, which already provide restitution as a remedy.”
                   9 Balzer, 2015 WL 13828418, at *4 (collecting cases). Thus, even if the Court were
              10 to construe Plaintiffs’ unjust enrichment claim as restitution, it should be dismissed
              11 as impermissibly duplicative of Plaintiffs’ other claims. Kerkorian, 2019 WL
              12 6918293, at *7 (“[R]estitution cannot be duplicative of plaintiff’s contract, torts, or
              13 statutory claims.”); Carlin, 978 F. Supp. 2d. at 1118.
              14             B.     Plaintiffs’ CLRA Claim Fails Because Tickets to MLB Games Are
              15                    Neither “Goods” nor “Services”

              16            The CLRA applies to any “transaction intended to result or that results in the
              17 sale or lease of goods or services . . . .” Cal. Civ. Code. § 1770(a). “Goods” are
              18 defined as “tangible chattels . . .” and “[s]ervices” are defined as “work, labor, and
              19 services for other than a commercial or business use, including services furnished in
              20 connection with the sale or repair of goods.” Id. §§ 1761(a), (b). The California
              21 Supreme Court, in deciding life insurance was neither a “good” nor a “service” under
              22 the CLRA explained that the legislative history of the CLRA indicates it was not
              23 intended to cover transactions involving entertainment or recreation (among other
              24 things). Fairbanks v. Super. Ct., 46 Cal. 4th 56, 60-61 (2009). Accordingly, courts
              25
              26       5
                  Non-Purchasing Plaintiffs fail to allege they conferred any benefit on LN/TM (i.e.,
              27 paid money to LN/TM in exchange for tickets). Thus, they cannot even facially
              28 allege a quasi-contractual relationship between themselves and LN/TM, and their
                 “unjust enrichment” claims fail for that reason, too.
                                                                          DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  15          CASE NO. 2:20-CV-03643-DSF-JEM
         Case 2:20-cv-03643-DSF-JEM Document 65-1 Filed 07/02/20 Page 22 of 22 Page ID
                                           #:598

                   1 have not extended the definition of “goods” or “services” beyond their core meaning.
                   2 Hall, 2015 WL 9659911, at *14-15 (holding that tickets to attend SeaWorld were
                   3 neither goods nor services under the CLRA); Brill v. Postle, 2020 WL 2936688, at
                   4 *5 (E.D. Cal. June 3, 2020) (holding that poker games at a casino were not goods or
                   5 services under the CLRA); In re Sony Gaming Networks & Customer Data Sec.
                   6 Breach Litig., 903 F. Supp. 2d 942, 972 (S.D. Cal. 2012) (holding that software was
                   7 not a good or service under the CLRA).
                   8        Here, MLB tickets are neither “goods” nor “services.” A ticket is a temporary,
                   9 conditional license to attend an event. The value of the ticket is not the piece of
              10 paper (or online data file) itself, so it is not a “tangible chattel.” And, like the Court
              11 found in Hall, construing a ticket to an event as a “service” “requires a strained and
              12 unnatural construction of the term.” Hall, 2015 WL 9659911, at *15. Accordingly,
              13 the CLRA claim and derivative UCL claim should be dismissed on this basis as well.
              14                                       CONCLUSION
              15            For the foregoing reasons, LN/TM’s motion to dismiss should be granted.
              16 Dated: July 2, 2020                                Respectfully Submitted,
              17                                                    LATHAM & WATKINS LLP
              18
              19                                            By:
              20                                                  Daniel M. Wall (Bar No. 102580)
                                                                   dan.wall@lw.com
              21                                                  Timothy L. O’Mara (Bar No. 212731)
                                                                   tim.o’mara@lw.com
              22                                                  Andrew Gass (Bar No. 259694)
                                                                   andrew.gass@lw.com
              23                                                  505 Montgomery Street, Suite 2000
                                                                  San Francisco, California 94111-6538
              24                                                  Telephone: +1.415.391.0600
                                                                  Facsimile: +1.415.395.8095
              25
                                                                    Attorneys for Defendants Ticketmaster
              26                                                    L.L.C., and Live Nation
                                                                    Entertainment, Inc., and Live Nation
              27                                                    Worldwide, Inc.
              28

                                                                        DEFENDANTS’ MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 16         CASE NO. 2:20-CV-03643-DSF-JEM
